Catterson, J., dissents
in a memorandum as follows: Because I believe that the record discloses no genuine issues of material fact, I must respectfully dissent. The majority believes that there is a factual dispute as to when Eminent undertook repairs of the sidewalk. The record demonstrates otherwise.
Plaintiffs claim against Eminent can only be based on the theory that Eminent negligently repaired the sidewalk at the location of the accident. The claim is solely one of “created condition.”
It is uncontested that Eminent repaired the sidewalk after the accident of April 25, 2001. Eminent submitted the affidavit of its property manager, Barry Kirschenbaum, wherein he affirmed that the repair was done sometime after September 7, 2001. The deposition testimony of Joong E. Kim, the principal of defendant Go Pro Sports simply does not refute the unequivocal assertion of Kirschenbaum. When asked directly if he knew whether or not the sidewalk was repaired prior to the date of the accident, Kim replied, “No.”
Plaintiff offers no evidence in contravention of the Kirschenbaum affidavit. Rather, plaintiff asserts that there is nonetheless a question of fact as to when the repair was done. This is insufficient to rebut Eminent’s proof.
Therefore, given the uncontroverted fact that Eminent repaired the sidewalk after the date of the accident, there is no proof of any kind in the record that Eminent created the dangerous condition. Accordingly, I believe that the motion court erred in not granting Eminent summary judgment.